757




             OFFICE   OF THE A’IIORNEY    GENERAL    OF TEXAS
                                 AUSTIN
QauDGhlAW4
-IMIL




   Honorable E. 0. Ganep
   County Auditor
   Bexar Oounty
   San Antonio, Texas
   Dear Sirr




                                                        nte have aeased
                                                        n the Uistribu-
                                                     us oommouities?
                                                    equestlng the opin-
   ion  or this depart                              ted above reads in
   part as follower




                                          operating with the
                                           for quite some
                                      ution of surplus em-
                                      time Bexar County has
                                     1 Fund oi tha Gounty
                               store these surplus oommodi-
                              e with Artlole   23723-2, Vernon's

               ‘On Maroh 1st the agenoies of the State and
         Federal Governments withdrew their support and
         oeaaed to partlolpate    in the distribution of sur-
         plus oommoditles.     However, on h&oh 9th. 1943,
         the Commissioners’ Court by Court Order aooepted
         from thg State Pub110 Health Department approxi-
         mately sixty days supply of surplus commoditlos
                                                                 I
                                                                 .~    758‘   -




Honorable   E. 0. Garvey,     Page 2


     to be used for relief  purposes only.   On Haroh
     13th the Commissioners’ Court by Court Order
     tUrned these surplus oommodltles over to the
     Aasoolated Charities  for distribution   to needy
     families  of Bexar County, the Asaoolated   Chari-
     ties bearing the expense of the distribution    of
     these oommodlties.
           “Under the oondltions   above stated,  oan
     Bexar County legally   disburse funds from the
     General Fund of the County to pay rent for a
     warehouse to store surplus oommodltlea, slnoe
     the State and yederal Governments have Oeased
     to partlolpate  in the distribution    of surplus
     commodities?

            “.   . . .”
             In opinion No. O-2217 (Oonferenoe Oplnfon No. 3099)
thle department held in effeot      that a oounty aommlsalonere~
oourt may rent a building in whioh ,to 8tore food and olothlng
furnished by the Fgderal Government for diatrlbutlon        to lndl-
gents, may employs ,oase workers e0 assist     in determining thoee
to whom aid must be ,extended, and may purohase a truok with
whloh to distribute      suoh oommodltles, if reasonable and neoea-
sary to provide support for those parsons mentioneU in sub-
division   I.1 of Artlole   2351, Vernonle Annotsted Civil Statutes.
This opinion further holds that the oommlsslonsrs~ oourts may
rent offloe    spaae for Old Age Fension investigators,     the 17. P. A.
and other yederal Gooernmant projeots,       as suoh prOjeOte are en-
gaged in the administration      of relief to unemployed and needy
people of the county.
            It is   stated   in the foregoing   opinion,
            “It goes without saying that the dlsoretion
     residing   In the Commleslonersl Courts in suoh mat-
     ters must be soundly exerolsed.      If the reolplents
     of suoh relief    are not so indigent as to fall wlth-
     la the terms of the statute,     the CommlsslonersV
     Court would be without authority     to do any of the
     things you lnqufre about.     Assuming however, that
     the beneficiaries    of such relief  are within the
     statute, that a storehouse    la neoessary In provid-
     ing them with support, that the oounty has no avall-
     abler space without renting the some, that the house
Honorable   E. 0. Garvey,   Page 3


     rented Is OS afza and looation    ooomensurate with
     the need and the rent reasonable,    your first ques-
     tion is answered in the affirmative.     . . .*
The question   referred   to in the quoted matter    above 13 aa
followsr
                         .
           %ay the Comaiesioners* Court legally    lease
     a building  to be ulsed as a warshouse to store
     surplus ooamodities,   auoh as foods and olothing
     fumi8hed   by the Federal Government to be issued
     to the indigents   of the oouaty, and pay $100.00
     per month rental for said bullding?R
           In the faots stated in your letter  it is noted that
the oommlsslonerr~ oourt by oourt order turned the aurplus
commodities over to the Asaoolated Charities   for distribution
to needy fsmillee  of their oounty and that ths Assoolated
Charities  were to bear the expense of the distribution    of
these oommodltles.
           Ii the reoipients   of suoh raliaf are so Indigent
as to fall within the terns of the statute (Article     2351,
Vernon’s Annotated Civil Statutes) the oommissloners’ court
would have authority   to disburse funds from the general fund
of the oounty to pay the rent for a warehouse to store     these
surplus oomaodlties.    Am.uning that the beneffoiariee   of suoh
relief  are within the statute, we reapeotfully    answer the
above stated question in the affirmative.
            Ve are tmolosing herewith a oopy of opinion No,
0.2217   (Confemnoe Opinion No. 3099) for your oonvenlenoe.
                                            Yours very       truly

                                       ATTORNXY
                                              GhWERALOF TEXAS



                                                    Ardell    Williams
                                                             Asslettit